Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on May 05, 2022 have been entered and considered. New claim 36 has been added. Claims 16 – 18 and 34 have been canceled. Claims 12 – 13, 19 – 21, 23 – 29, 31 – 33 and 35 – 36 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Kewley in view of Zanzig and Miyazaki as tailed in Office action dated January 05, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
    

Claims 12 – 13, 19 – 21, 23 – 29, 31 - 32 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kewley GB-2156592 A (Kewley) in view of Zanzig et al. US 7,284582 B2 (Zanzig) and further in view Miyazaki US 2013/0075009 A1 (Miyazaki).

Considering claim 12, 19 and 27 – 29, 32 and 36, Kewley teaches an electrically conductive and elastic cord that has a central core 12 made up of lengths of a synthetic polymer elastase. This is covered by a braided multi filament polyester yarn 16. Over this is positioned an electrically conductive braid 18 of copper or cadmium copper tinsel wire. An outer layer 20 may be similar to the layer 16. The use of the synthetic polymer elastane gives superior properties to natural rubber, and the braid allows the conductor to be stretched. Further, Kewley does not recognize that the conductive layer is dipcoated onto the core, nor that comprises carbon black particles. However, Zanzig teaches a pneumatic rubber tire comprising a conductive cord, wherein the electrically conductive cord may also be comprised of an electrically conductive metal filament, electrically conductive carbon fiber, or their combination, spirally wound around a core of at least one organic fiber [Abstract]. Further, Zanzig teaches at [0031 and 0032] that that when said electrically conductive cord is positioned on the surface of a carcass ply between two carcass plies or between a carcass ply and tire innerliner layer, or as a member or the cords of a carcass ply, (a) the said tread base layer, said tread belt ply, said tire bead composite, and said additional bead component, and said carcass ply(ies) are relatively electrically conductive by being comprised of carbon black-rich, rubber based rubber compositions having a relatively high electrical conductivity. Furthermore, Zanzig teaches at [0013] that the term "carbon black" refers to rubber reinforcing carbon blacks unless otherwise indicated. Exemplary rubber reinforcing carbon blacks may be referred to, for example, in the Vanderbilt Rubber Handbook (1978) on Pages 414 through 417.

As Kewley and Zanzig are both directed to cords directed to be used in elastomer, wherein the cord comprise a conductive layer, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the conductive layers are all taught to be useful for providing conductivity to cores. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application with reasonable expectation of success to substitute the Kewley conductive layer with Zanzig’s electrically conductive carbon black rich rubber based rubber compositions having a relatively high electrical conductivity. 
As to the limitation requiring that the conductive layer is formed by dipcoating, this is considered a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 
Moreover, as to the amount of conductive carbon black particles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize said content since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed % content of conductive carbon black is critical and has unexpected results. In the present invention, one would have been motivated to optimize the % content of conductive carbon black I the conductive layer motivated by the desire to optimize the electrical conductivity of the cord.  
Kewley in view of Zanzig is silent regarding the presence of an elastomer in the insulation layer, which has been applied by dipcoating. However, Miyazaki teaches an all-steel tire (tire (pneumatic tire) with steel belts and a steel carcass) which includes an insulation (tie gum) containing specific components. Further Miyazaki teaches that said insulation is made of rubber, and that provides excellent adhesion to cords, in addition to sheet processability, fuel economy, and elongation at break, as well as high durability for preventing a separation between carcass cords and rubber. Therefore, it would have been obvious to one of the skill in the art before the effective filing date of this application to include a rubber layer to the insulation layer of Kewley-Zanzig when it is desired to prevent a separation between carcass cords and rubber. As to the limitation requiring that the elastomer is formed by suspension dip, this is considered a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 
As to claims 28 and 29, Zanzig teaches the use of cords in pneumatic tire carcasses. 
As to claim 32, as noted above, the insulation layer comprises conductive carbon fiber, which is considered to be configured for signal transmission and supply of voltage as required by the subject claim.   

Considering claim 13, as noted above in the rejection of claim 12, Kewley teaches by as the insulating layer braided multi filament polyester yarn 16. Over this is positioned an electrically conductive braid 18 of copper or cadmium copper tinsel wire. An outer layer 20 may be similar to the layer 16. Thus, teaching a plurality of insulating layers. As to the particular number of insulating and conductive layers, it would have been obvious to one of skill in the art before the effective filing date of this application to select the desired number of conductive and insulating layers as require in the final application of the cord. 

Considering claim 14, Kewley’s insulating layer does not comprise any electrically conductive particles. 

Considering claims 15, 20 – 23, 25 - 26 and 31, Kewley in view of Zanzig is relied upon as set forth above in the rejection of claims 12 and 13. Further, Zanzig teaches that the composition of said outer rubber sidewall layer, considered to be an insulating layer, contains 40 to 70 % of reinforcing filler, such as precipitated silica, which is considered to be non electrically conductive [0043 – 0045].   

Considering claim 24 Kewley’s insulating layer comprises elastane, considered to meet the limitation of elastomer-containing solution or suspension.

Considering claim 35, Kewley in view of Zanzig is relied upon as set forth above in the rejection of claim 12. Further, Zanzig teaches at [0008 – 0009] that for some applications, however, it may be desired to reduce the carbon black content of the tire outer sidewall layer to, in turn, reduce its hysteresis and thereby make it less hysteretic which, in turn, can result in significantly reducing or even eliminating the aforesaid path of suitable electrical conductivity between the tire's bead region and the tire's tread region.   

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kewley GB-2156592 A (Kewley) in view of Zanzig et al. US 7,284582 B2 (Zanzig) and further in view of Poorters et al. US 2016/0167449 A1 (Poorters) and Miyazaki US 2013/0075009 A1 (Miyazaki).

Considering claim 33, Kewley in view of Zanzig is relied upon as set forth above in the rejection of claim 12. Further, said prior art combination doers not specifically recognize the carbon black particles are selected from a group comprising N339 and N121 particles. However, Poorters teaches at [0048] that in rubber compositions directed to pneumatic tires, commonly employed carbon blacks used as a conventional filler in an amount ranging from 10 to 150 phr. In another embodiment, from 20 to 80 phr of carbon black may be used. Representative examples of such carbon blacks include N110, N121, N134, N220, N231, N234, N242, N293, N299, N315, N326, N330, N332, N339, N343, N347, N351, N358, N375, N539, N550, N582, N630, N642, N650, N683, N754, N762, N765, N774, N787, N907, N908, N990 and N991. These carbon blacks have iodine absorptions ranging from 9 to 145 g/kg and DBP number ranging from 34 to 150 cm.sup.3/100 g. Therefore, it would have been obvious to one of skill in the art to before the effective filing date of this application to select Poorters N339 or N121 carbon black as the carbon black filler in Zanzig when it is desire to benefit from carbon black filler having an iodine absorption between 9 and 145 g/kg.  

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on May 05, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Kewley in view of Zanzig and Miyazaki as tailed in Office action dated January 05, 2022. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on May 05, 2022 have been fully considered but they are found to be not persuasive for the following reasons. 

Applicant traverses the 103 rejection over Kewley in view of Zanzig and Miyazaki on the basis that Zanzig does not describe an electrically conductive layer dipcoated on a reinforcement core as in claims 12, 20 and 28. 

In response, the examiner submits that as noted above in the rejection of amended claim 12, the limitation requiring that the conductive layer is formed by dipcoating, this is considered a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 
   
Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00   PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789